PD-1469-16
                                                                 itutivtu ii\

Mr.   Steven Perez
                                                      OOURTOFCRIMIMAI APPEALS
TDCJ-CID #1514617
Connally Unit
f9f?          7R11Q
Kenedy, Texas 78119                                              DEC 212016
December 13, 2016                                             AbelAcosta, Clerk
Texas Court of Criminal Appeals
Court Clerk, Abel Acosta
P.O. Box 12308
Capitol Station
Austin, Texas 78711

       Re:   In re Steven Perez
             Court of Appeals No. 13-16-00593-CR and 13-16-00594-CR

Dear Court Clerk:

       Please file the enclosed Motion for Extension of Time to File Petition
for Discretionary Review.

       Thank you.

                                    Respectfully submitted,

                                   ^—-*A
                                                *=^
                                     Steven Perez




                                                                  FSLED IN
                                                          COURT OF CRIMINAL APPEALS


                                                                 Abel Acosta, Cierk
                                 No.


IN RE                                    §                  IN THE COURT OF
                                         8
STEVEN PEREZ                              §                 CRIMINAL APPEALS

TDCJ-CID #1514617                         §                 OF TEXAS


                       RELATOR'S MOTION FOR EXTENSION OF TIME
                     TO FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

        Relator STEVEN PEREZ respectfully moves the Court for a 60-day exten
sion of time, or until March 20, 2017, to file his petition for discretionary
review, as authorized by Rules 68.2(c) and 10.5(b) of the Texas Rules of
Appellate Procedure.

        1.   The style and numbers of this original proceeding in the Corpus
Christi Thirteenth District Court of Appeals are In re1 Steven Perez, No.

13-16-00593-CR and No. 13-16-00594-CR.

        2.   The style and number of the case in the trial court are State of
Texas v. Steven Perez, No. 07-CR-0159-B; from the 117th District Court of

Nueces County, Texas.

        3.   The date of the court of appeals' judgment is November 2, 2016.
        4.   The court of appeals denied Mr. Perez's Petition for Writ of
Mandamus on November 2, 2016.

        5.   The court of appeals denied Mr. Perez's timely filed Motion for
Rehearing on December 5, 2016.

        6.   The present deadline for filing a petition for discretionary review

under Rule 68.2(a) of the Texas Rules of Appellate Procedure is;January 4,

2017.

        7.   The present deadline for filing a motion for extension of time to

file a petition for discretionary review under Rule 68.2(c) of the Texas
Rules of Appellate Procedure is January 19, 2017.

     8.    The length of time requested is 60 days from the present deadline

for filing a motion for extension of time to file a petition for discretion

ary review under Rule 68.2(c) of the Texas Rules of Appellate Procedure.

     9.    The number of extensions of time previously granted regarding the
item in question is none.

     10.   The facts relied upon to show good cause for the requested exten

sion are below:

     (a)    the petition involves complex legal and factual issues that cannot

           be adequately prepared before the present deadline because Mr.

           Perez has very limited access to the law library and the pertinent

           research software.

     11.   Mr. Perez has neither the time nor the resources to ask opposing

counsel whether the State has any objections to this Motion.    Nevertheless,

the granting of this Motion will not be prejudicial to the State because the

granting of this Motion will not undo past executed effects of the judgment

and the State is not required to file a response to a petition for discre

tionary review.

     12.   This Motion is not filed to delay these proceedings but in good

faith and so that justice may be served.

     13.   Mr. Perez filed this Motion as soon as he became aware of the need

to file it.

     WHEREFORE, Relator STEVEN PEREZ respectfully moves the Court for a 60-

day extension of time, or until March 20, 2017, to file his petition for

discretionary review, as authorized by Rule 68.2(c) and 10.5(b) of the Texas

Rules of Appellate Procedure.
     SUBSCRIBED and SUBMITTED by placing in prison mailbox on this the _/J_
day of December, 2016.

                                   Respectfully submitted,


                                   STEVEN PEREZ,'Pro Se
                                   TDCJ-CID #1514617
                                   Connally Unit
                                   899 FM 632
                                   Kenedy, Texas 78119

                                   DECLARATION

          "I, STEVEN PEREZ, TDCJ-CID #1514617, presently incarcerated
     at the Connally Unit in the Texas Department of Criminal Justice
     Correctional Institutions Division in Karnes County, Texas, declare
     under penalty of perjury under Chapter 132 of the Texas Civil Prac
     tice and Remedies Code, that the foregoing statements are true and
     correct and that I placed this Motion in the prison mailbox on this
     the yt, day of December, 2016.
          "EXECUTED on this the J3_ day of December, 2016."

                                    STEVEN PEREZ

                            CERTIFICATE OF SERVICE

     I certify that a true and correct copy of this Motion has been served on
opposing counsel on this the Jj|_ day of December, 2016, by U.S. mail through
the prison mailbox, addressed as follows:
     James Ode11
     Assistant District Attorney
     Nueces County Courthouse
     105th Judicial District of Texas
     901 Leopard St. Room 206
     Corpus Christi, Texas 78401

                                    STEVEN PEREZ